Case 0:17-cv-60907-FAM Document 524 Entered on FLSD Docket 09/29/2020 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 0:17-60907-CIV-MORENO

  FEDERAL TRADE COMMISSION, et al.,

         Plaintiffs,

  v.

  JEREMY LEE MARCUS, et al.,

        Defendants.
  ______________________________________/

                 RECEIVER’S THIRD MOTION TO EXTEND RECEIVERSHIP

         Jonathan E. Perlman, Esq., court-appointed Receiver (the “Receiver”), hereby files his

  Third Motion to Extend Receivership (the “Motion”), and states as follows in support thereof:

        1.       On May 8, 2017, the Federal Trade Commission and the Office of the Attorney

  General, State of Florida, Department of Legal Affairs (collectively, the “Plaintiffs”), commenced

  this action by filing a complaint for permanent injunction and other relief (the “Complaint”), and

  a motion for a temporary restraining order and other equitable relief against Jeremy Lee Marcus,

  Craig Davis Smith, Yisbet Segrea (collectively, the “Individual Defendants”); the named corporate

  defendants; and the named relief defendants (the Individual Defendants, named corporate

  defendants and relief defendants may be referred to herein collectively, as the “Defendants”).

  Plaintiffs alleged that the Individual and corporate defendants violated Sections 5(a) of the FTC

  Act, 15 U.S.C. § 45(a), the FTC’s Telemarketing Sales Rule (“TSR”), 16 C.F.R. Part 310, and the

  Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”), Chapter 501, Part II, Florida

  Statutes (2016), Fla. Stat. § 501.201 et seq. and the Telemarketing Act, 15 U.S.C. §§ 6101-6108.

  [ECF No. 1].
Case 0:17-cv-60907-FAM Document 524 Entered on FLSD Docket 09/29/2020 Page 2 of 7
                                                              CASE NO. 0:17-60907-CIV-MORENO


        2.       On May 9, 2017, this Court granted the Plaintiffs’ application for a temporary

  restraining order with asset freeze against Defendants and entered an Order freezing assets

  belonging to any of the Individual Defendants and corporate defendants (the “TRO”). [ECF. No.

  13]. In connection with the TRO, the Court appointed Jonathan E. Perlman as temporary receiver

  over the Receivership Defendants identified in the Complaint. [Id.].

        3.       On May 17, 2017, the Court entered the Preliminary Injunction (the “PI”) [ECF No.

  21] which appointed Jonathan E. Perlman as permanent receiver and directed him to assume full

  control of the Receivership Entities and their affiliates, subsidiaries, divisions, and sales

  operations. The PI further directed the Receiver to take exclusive custody, control, and possession

  of all assets and documents of, or in the possession, custody, or under the control of, the

  Receivership Defendants, wherever situated. Under the PI, the Receiver shall have “full power to

  divert mail and to sue for, collect, receive, take in possession, hold, and manage all assets and

  documents of the Receivership Defendants and other persons or entities whose interests are now

  held by or under the direction, possession, custody, or control of the Receivership Defendants.”

  The PI further directed the Receiver to investigate potential actions to preserve or recover the assets

  of the Receivership Defendants, including against third parties, and institute such actions where

  the Receiver deems prudent.

        4.       On April 23, 2019, this Court entered a Stipulated Order for Permanent Injunction

  and Monetary Judgment against Jeremy Lee Marcus (“Stipulated Judgment”). [ECF No. 231].

  The Stipulated Judgment continued the Receivership and permitted requesting extending it for

  good cause. [Id.].

        5.       Subsequently, this Court entered a final default judgment on September 7, 2018,

  expressly continuing the receivership and ordering that the “Receiver shall continue to possess all

  rights and obligations set forth in the Preliminary Injunction Order” appointing the Receiver as

                                                    2
Case 0:17-cv-60907-FAM Document 524 Entered on FLSD Docket 09/29/2020 Page 3 of 7
                                                            CASE NO. 0:17-60907-CIV-MORENO


  Permanent Receiver, plus “the following powers exercised in the Receiver’s discretion without

  further order of the Court:”

                 8. To investigate the manner in which the affairs of the Corporate
                 Defendants were conducted and institute such actions and legal
                 proceedings, for the benefit of the Corporate Defendants, creditors and
                 consumers as the Receiver deems necessary against third parties, including
                 but not limited to, claims seeking imposition of constructive trusts,
                 disgorgement of profits, recovery and/or avoidance of fraudulent transfers
                 (including under Florida Statute § 726.101, et seq.), claims in contract, law,
                 tort and equity.
  [ECF No. 293].
          6.     On October 8, 2019, the Receiver filed a Motion to Extend Receivership. [ECF No.

  422]. This Court granted that motion and set March 31, 2020 as the deadline for the Receiver to

  complete administration of the Receivership. [ECF No. 428]

          7.     Thereafter, on March 30, 2020, the Receiver filed his Second Motion to Extend

  Receivership and for Order of Reappoinment. [ECF No. 485]. On April 9, 2020, this Court granted

  the Receiver’s Second Motion to Extend Receivership and for Order of Reappoinment. [ECF No.

  490].

          8.     Thus, the Recevership is set to terminate on September 30, 2020. [ECF No. 490].

          9.     Since the Court extended the Receiverhsip, the Receiver has worked diligently to

  liquidate receivership assets and administer the estate. Over the last six months, the Receiver has

  recovered $ 3,648,695 through settling five litigation claims and $451,084.49 from the sale of

  three properties.

           10.   Additionally, the sale of the Receivership property located at 3716 Embassy Drive,

  West Palm Beach, FL is scheduled to close on September 25, 2020. Originally, this property was

  sold by auction earlier in 2020. Due to a title issue, the Receiver needed the cooperation of non-

  party, Denton Douglas, to execute certain documents to clear a title issue created by Mr. Douglas

  and his companies. After Mr. Douglas failed to cooperate with the Receiver, in August 2020, the
                                                   3
Case 0:17-cv-60907-FAM Document 524 Entered on FLSD Docket 09/29/2020 Page 4 of 7
                                                             CASE NO. 0:17-60907-CIV-MORENO


  Receiver filed a motion to compel. In August 2020, this Court granted that motion. Despite this

  Court’s order, Mr. Douglas failed to comply with the Court’s order. In September 2020, the Court

  conducted an Order to Shown Cause hearing. Mr. Douglas failed to appear in person and the Court

  ordered him to execute the required documents by the end of the following day. Mr. Douglas then

  complied with the Court’s order and the Receiver recently closed on the property.

           11.   The only remaining real property that has not been liquidated is a real estate

  development in Beecher, Illinois, purchased with consumer monies that includes roads, 13

  outparcel common areas, 114 vacant lots, and four partially constructed houses. This real estate

  development was acquired and developed with over $2 million of misappropriated consumer

  funds.

           12.   Since the Court last extended the Receivership, the Receiver continues to work

  closely witha national real estate consultantt and broker, to market the sale of the development.

  After the Receiver’s attempts to sell this asset through private sale failed, the Receiver marketed

  this development for auction in May 2020. Based upon a lack of bids, that auction was cancelled

  and rescheduled for July 2020. Again, there was very little interest in the auction and it was

  cancelled again. Thereafter, after consulting with his broker and auctioneer, . the price of the real

  estate development was significantly reduced in hopes of attracting ready, willing, and able buyers.

  In addition, the Receiver also again changed his marketing strategy in an attempt to sell individual

  lots and finished homes while also marketing the entire real estate development. The Receiver’s

  broker has recently been in discussions with certain third parties who may be interested in

  purchasing part or all of the development.

           13.   Additionally, the Receiver has three remaining loans that he has been marketing for

  sale and/or administering.



                                                   4
Case 0:17-cv-60907-FAM Document 524 Entered on FLSD Docket 09/29/2020 Page 5 of 7
                                                              CASE NO. 0:17-60907-CIV-MORENO


        14.      On January 31, 2020, this Court denied non-party Amanda Finley’s (“Finley”)

  Motion for Equitable Lien. [ECF No 451]. Subsequently, in February 2020, this Court denied

  Finley’s Motion for Reconsideration. [ECF No.458]. Ms. Finley has appealed this Court’s order

  denying her Motion for Equitable Lien to the 11th Circuit Court of Appeals. That appeal is fully

  briefed and still pending before the 11th Circuit.

        15.      The Receiver has pending five different third-party litigation claims.

        16.      The Receiver’s action against American Express was set for jury trial in September

  2020, but was pushed back due to COVID-19. The jury trial in that action is now scheduled to take

  place in January 2020.

        17.      The Receiver’s action against PNC Bank, N.A. also remains ongoing, and the

  parties are currently partaking in initial discovery. Recently, the Court entered an order dismissing

  certain claims with prejudice.      The Receiver filed a motion for reconsideration.         Absent

  reconsideration, the Receiver is considering filing an appeal to the 11th Circuit

        18.      The Receiver also has initiated litigation against Bitterroot Tool & Machine,

  Inc.(“Bitterroot”) and Vairog US, LLC(“Vairog”). The litigation with Bitteroot is in the initial

  discovery phase and set for trial in the summer of 2021. In addition, the Receiver recently attended

  a mediation with Bitteroot and settlement discussions continue. In the Vairog case, Variog has

  filed a motion to dismiss which is not fully briefed. The Receiver has engaged counsel for Vairog

  to see if the parties can attend an early mediation in the case.

        19.      Since the Court extending the Receivership, the Receiver successfully recovered

  significant monies on his foreclsoure claims initiated in North Carolina. In connection with that

  North Carolina action, the Defendants asserted a counterclaim. The Receiver filed a motion to

  dismiss in July 2020 which remains pending. The Receiver is in discussions with his North

  Carolina counsel to see if that counterclaim can be resolved.

                                                       5
Case 0:17-cv-60907-FAM Document 524 Entered on FLSD Docket 09/29/2020 Page 6 of 7
                                                              CASE NO. 0:17-60907-CIV-MORENO


        20.      The Receiver made demands upon six third parties, as recipients of fraudulent

  transfers, and is assessing how to proceed on those claims..

        21.      Accordingly, there exists good cause to extend the Receivership.

        22.      The Receiver anticipates completely liquidating the remaining real property in the

  Receivership Estate within the next six (6) months.

        23.      The Receiver respectfully requests that the deadline for the Receiver to conclude

  administration of the Receivership be extended by an additional period of 180 days, through and

  including March 29, 2021.

        24.      The Receiver makes this request without prejudice to completing his administration

  of the Receivership within a shorter period of time, or requesting additional time to complete the

  administration of the Receivership.

        25.      The Receiver has consulted with the Federal Trade Commission and the Office of

  the Attorney General, State of Florida, Department of Legal Affairs, and is authorized to represent

  that the Plaintiffs have no objection to the relief requested herein.

        26.      This is the Receiver’s third request to extend the Receivership. It is made in good

  faith and for the benefit of the Receivership and its victims.

        WHEREFORE, the Receiver, Jonathan E. Perlman, Esq., respectfully requests this Court

  grant Receiver’s Third Motion to Extend Receivership, extending the deadling for the Receiver to

  complete administration of the Receivership through and including March 29, 2021, and for such

  other relief as the Court may deem just and proper.

         Respectfully submitted this 29th day of September 2020.




                                                    6
Case 0:17-cv-60907-FAM Document 524 Entered on FLSD Docket 09/29/2020 Page 7 of 7
                                                             CASE NO. 0:17-60907-CIV-MORENO


                                                /s/Jonathan E. Perlman. Esq.______________
                                                Jonathan E. Perlman, Esq., Receiver, and
                                                GENOVESE JOBLOVE & BATTISTA, P.A.
                                                Attorneys for Jonathan E. Perlman, Esq.
                                                jperlman@gjb-law.com
                                                100 Southeast 2nd Street, 44th Floor
                                                Miami, FL 33131
                                                Tel: (305) 349-2300
                                                Fax: (305) 349-2310


                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 29th day of September 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  has been served this day on all counsel of record and entities, either via transmission of Notices of

  Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel or

  parties who are not authorized to receive electronically Notices of Electronic Filing.

                                                /s/Jonathan E. Perlman
                                                Jonathan E. Perlman




                                                   7
